Citation Nr: 1440739	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral ulnar neuropathy and atrophy, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to June 1968, with service in the Republic of Vietnam.  This matter comes before Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this appeal currently resides with the Detroit, Michigan RO. 

A review of the Virtual VA paperless claims processing system reveals a brief from the Veteran's representative and additional VA treatment records from May 2013 to April 2014 that were reviewed by the Board.  There are additional records which are duplicative of documents found in the claims folder.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral ulnar neuropathy and atrophy, to include as due to Agent Orange exposure.  The Board finds that additional development is needed prior to deciding the claim.  

The Board finds that the October 2008 medical opinion regarding the etiology of the Veteran's ulnar neuropathy is inadequate.  When the VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, when an examiner states that the etiology of a disease or disability cannot be determined, he or she must provide a rationale.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the examiner diagnosed bilateral moderate ulnar sensorimotor neuropathy associated with muscle atrophy of undetermined etiology based on the current examination findings.  However, the VA examiner failed to provide an explanation for the opinion that the peripheral neuropathy was essentially idiopathic.  In addition, the examiner did not consider the Veteran's service in Vietnam and subsequently failed to address whether the Veteran's bilateral ulnar peripheral neuropathy had its onset in service, or was otherwise the result of in-service exposure to Agent Orange.  The examiner also did not have the benefit of reviewing a private February 2009 positive nexus opinion.

The Board notes that February 2009 private opinion is inadequate to grant the claim on appeal.  The opinion is not supported by an explanation for the positive finding and is speculative, noting only that the Veteran's neuropathy "may be at least partially due to his Agent Orange exposure."  Accordingly, an examination and adequate opinion are required.

While on remand, current VA medical treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the paper or virtual claims file all outstanding records of treatment from the VA Medical Center in Detroit, Michigan from April 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file. 

2.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to determine the etiology of his bilateral ulnar peripheral neuropathy and atrophy.  Any indicated diagnostic tests and studies must be accomplished.   The paper and electronic claims file must be provided to the examiner for review.  The Veteran's service treatment records, post-service medical records and lay statements must be considered.  In particular, the examiner must consider the February 2009 positive nexus opinion from Dr. DS, the March 2013 statement from Yale Veterans Clinic, and Social Security Administration records that have been added to the file since the October 2008 VA examination.  The examiner must elicit a complete medical history from the Veteran, to include the onset of his symptoms and treatment for his ulnar neuropathy.  All current pertinent symptomatology and findings must be detailed.   

The examiner must opine as to whether it is at least as likely as not (i.e. 50 percent or more probable) that any bilateral ulnar neuropathy is related to herbicide/Agent Orange exposure during military service in Vietnam.  The examiner must discuss whether it is at least as likely as not (i.e. 50 percent or more probable) that the Veteran's bilateral ulnar neuropathy manifested in service or is otherwise causally or etiologically related to his military service.  

If an opinion is not possible without resorting to speculation, the VA examiner must express whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.

In making the above determinations, a clear explanation for all opinions must be provided.  The examiner must address the Veteran's competent lay statements regarding his symptoms and other facts and medical principles relevant to herbicide exposure and neurological diseases.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report does not include an adequate response to the specific opinions requested or is otherwise deficient in any manner, it must be returned to the providing physician for corrective action. 

4.  Thereafter, consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

